department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b name c country x dollars amount y number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called b your mission is to promote christian missionary work with a special emphasis on missionary work in c the purpose of b is to provide financial support to students planning to study at christian seminaries who have a strong desire to pursue christian missionary work your goal is to help recipients become better equipped both academically and spiritually for future services scholarships will be awarded for study at colleges universities theological letter catalog number 58263t seminaries or other qualified educational institutions and will be made available on a nondiscriminatory basis without regard to race color sex sexual orientation religion or ethnic or national origin the scholarship can only be used for tuition and fees required for the enrollment or attendance of the student at a qualifying institution fees books supplies and equipment required for courses of instruction at such educational_institution and room and board an additional condition is that no part of the scholarship can be used as payment for teaching research or other services by the recipient as a condition for receiving the scholarship you anticipate you will typically award in the range of y scholarships per year depending on the funding available and the amounts requested by the students the amount of the scholarships will be in the range of x dollars depending on the tuition requirements and the recipient's demonstrated need fees and necessary living_expenses as approved by the educational_institution you will publicize b through your programs informational materials and through appropriate educational institutions to be eligible potential recipients must be born again christians with a desire to pursue seminary studies and training at a seminary in the united_states with the goal of serving in christian ministries the potential recipients should be recommended by their church or the seminary in which they plan to study they must also demonstrate sufficient academic ability character motivation and financial need and attend qualified educational institutions you will require each applicant to complete your scholarship application form as well as submit a resume transcripts from previous college studies a recommendation letter from their home church or recommendation from the seminary they will be attending and a personal statement which includes the applicant's personal testimony volunteer work ministry experience goals in pursuing this education reasons for selecting this institution intended coursework and objectives for future ministry applicants must also include the total amount of their scholarship request detailing the amount of tuition and fees per quarter or semester for the academic year plus any necessary living_expenses as approved by the seminary after receiving applications your trustees or a selection committee appointed by them will review the applications they will select individual recipients and determine the amount of the individual awards on an objective and nondiscriminatory basis without regard to race color religion sex or sexual orientation your trustees members of the selection committee and family members of the foregoing will not be eligible to receive scholarships furthermore your trustees are obligated to disclose any personal knowledge of and relationships with any potential recipient under consideration and to refrain from participation in the award process in a circumstance where he or she would derive directly or indirectly a private benefit if any potential recipients are selected over others upon the acceptance of the scholarship the recipient will agree to provide you on a regular basis a progress report including but not limited to their prayer newsletter letter catalog number 58263t delineating course work status as the primary focus current ministry involvement and intentional prayer needs annual progress report including course work completed with grades along with comments as how these courses could be applied in future ministry work you require a progress report of each student grantee at least each academic year this report must include a summary of the use of the funds awarded the recipient's courses taken if any and grades received if any in each academic period this report must be verified by the educational_institution once the scholarship is granted and the recipient has accepted the terms the entire amount for the academic year will be paid directly to the college university theological seminary or other qualified educational institute the recipient has enrolled in or will be attending each educational_institution must agree in writing to use the grant funds to defray the recipient’s expenses applicable for attending such educational_institution or to pay the funds or a portion thereof to the recipient only if the recipient is enrolled at such educational_institution and his or her standing at such educational_institution is consistent with the purposes and conditions of the scholarship the educational institute will administer the actual disbursement of the scholarship in installments at appropriate times for the necessary expenditure at or close to the end of each academic year if the recipient needs continued scholarship support to complete the degree program as planned a new application will be required the application will include an affirmation of the original study plan and or any changes if applicable to the original study plan including reasons for the change total funding needs for continued study for the next academic year and a recommendation letter from the recipient's academic advisor delineating his her assessment of the recipient’s study status if continuing support is recommended for the next academic year if you learn that all or any part of a scholarship is not being used to further the purposes of the scholarship you will take all reasonable and appropriate steps to recover the scholarship funds and or ensure restoration of the diverted funds to the purposes of the scholarship if such a diversion occurs and the recipient has not previously diverted scholarship funds to any use that does not further the purposes of the scholarship you will withhold any further payments to the recipient until it has received acceptable assurances that future diversions will not occur and will require the recipient to take extraordinary precautions to prevent future diversions from occurring you will retain complete records about all scholarships awarded these records shall include all information obtained by you to evaluate the qualifications of potential recipients the identification of recipients the purpose and amount of each scholarship the terms of payment of each scholarship and any additional information you secured as part of the scholarship administration process basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that letter catalog number 58263t meets all the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
